Citation Nr: 1602737	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  05-22 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James S. Blaszak


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from December 1948 to August 1961.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2007 decision, the Board denied entitlement to service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2008 Joint Motion for Remand (Joint Motion #1), the parties moved the Court to issue an order vacating and remanding the Board's November 2007 decision.  The Court issued an Order in August 2008 granting the Joint Motion and returned the case to the Board.

In November 2008, this matter was remanded for action consistent with Joint Motion #1.  In a September 2009 decision, the Board denied entitlement to service connection for a psychiatric disability, to include PTSD.  The Veteran appealed the Board's decision to the Court.  Pursuant to a June 2010 Joint Motion (Joint Motion #2), the parties moved the Court to issue an order vacating and remanding the Board's September 2009 decision.  The Court issued an Order granting the Joint Motion and returned the case to the Board.  In November 2010, this matter was remanded for action consistent with Joint Motion #2.   

In November 2013, this matter was again remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported that at some point between 1953 and 1956, while participating in a parachuting training jump, his jump gear became caught on the door of the plane and he was suspended under the plane for a long period of time.      

This matter has been remanded several times in order to attempt to verify the Veteran's in-service stressor.  Most recently, the case was remanded in November 2013 for additional development, to include contacting the 82nd Airborne Museum (Museum), located in Fort Bragg, North Carolina, and requesting (a) daily journals or other operations reports from the Veteran's unit dated January 1953 to December 1954; (b) airdrop incident reports from the Veteran's unit dated January 1953 to December 1954, including any 1953 or 1954 equivalent of DD Form 1748-2 (Airdrop Malfunction Report); (c) a listing of all US Air Force units that flew parachute jump training flight from Pope Air Force Base from January 1953 to December 1954; (d) any associated airdrop incident reports; (e) any newspaper articles pertaining to any parachuting incidents or airdrops that occurred between January 1953 and December 1954.  

The Museum was contacted in March and May 2014 with the requests indicated above.  The request, however, contained what appears to be typos and incomplete information regarding the Veteran's unit assignments.  The Museum responded that there was no information regarding the Veteran for the time frame indicated.  The Museum also noted that they do not keep Airdrop Malfunction Reports and indicated that such would be at the Parachute  Rigger School in Fort Lee, Virginia.  It was also indicated that other accident information could be found at the Safety Center in Fort Rucker, Alabama.  The latter was contacted in June 2014 and responded that they did not keep Airdrop Malfunction Reports or unit records.  It was recommended that Fort Lee be contacted.  In addition, they responded that there were no accident reports for events in the 1953/1954 time frame.  To date, it does not appear that the Parachute Rigger School has been contacted

Based on the foregoing, the Board finds that the 82nd  Airborne Museum should again be contacted and afforded the Veteran's correct and complete unit information.  The Museum should again be asked to research the correct information provided.  The Parachute Rigger School in Fort Lee, Virginia, should also be contacted regarding Airdrop Malfunction Reports.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the 82nd Airborne Museum, located in Fort Bragg, North Carolina, and the Parachute Rigger School, Fort Lee, Virginia.  Provide complete and correct information regarding the Veteran's unit assignments, and  request (a) daily journals or other operations reports from the Veteran's unit dated January 1953 to December 1954; (b) airdrop incident reports from the Veteran's unit dated January 1953 to December 1954, including any 1953 or 1954 equivalent of DD Form 1748-2 (Airdrop Malfunction Report); (c) a listing of all US Air Force units that flew parachute jump training flight from Pope Air Force Base from January 1953 to December 1954; (d) any associated airdrop incident reports; (e) any newspaper articles pertaining to any parachuting incidents or airdrops that occurred between January 1953 and December 1954.  

2.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




